Upon Reading the Order of this Court of the 16 May 1745 which was approved and Confirmed, and on further Consideration had of the Order in this Cause made and drawn up and on a Rehearing of Counsel on both Sides, The Court, upon a full Debate of the Matter, have thought fit and so doth Order That the Issue and Increase of the Negro and other Slaves from the Time of the Death of Levi Guichard to the Death of Isabeau Guichard be and remain to the Defendant to be by him possessed and enjoyed as his own proper Estate forever. And it is also Ordered That, upon the Defendant’s delivering over the Estate and accounting with the Complainant agreeable to the Decree of this Court made the 9th April 1742, He the Defendant do retain in his hands the Sum of Five Hundred Pounds current money being the Legacy Bequeathed by the Will of Levi Guichard to the Complainant Levi Durand, and which was actually paid him by the said Isabeau Guichard in her Life time.
Intr.
Alexr Stewart Deputy Register in Chancery